          Case 2:21-cr-00020-JAD-BNW Document 23 Filed 08/11/21 Page 1 of 3



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                                    DISTRICT OF NEVADA

 7 United States of America,                        2:21-CR-020-JAD-BNW

 8                  Plaintiff,                     Final Order of Forfeiture

 9         v.

10 Fresenius Kabi Oncology Limited,

11                  Defendant.

12         This Court found that Fresenius Kabi Oncology Limited shall pay the in personam
13 criminal forfeiture money judgment of $20,000,000 pursuant to Fed. R. Crim. P. 32.2(b)(1)

14 and (b)(2); 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(7); and 21

15 U.S.C. § 853(p). Criminal Information, ECF No. 11; Plea Agreement, ECF No. __;

16 Preliminary Order of Forfeiture, ECF No. 13; Plea & Sentencing, ECF No. 14.

17         The in personam criminal forfeiture money judgment amount of $20,000,000
18 complies with Honeycutt v. United States, 137 S. Ct. 1626 (2017).

19         This Court finds that on the government’s motion, the Court may at any time enter
20 an order of forfeiture or amend an existing order of forfeiture to include subsequently

21 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

22 32.2(b)(2)(C).

23         On May 20, 2021, the United States filed a Motion to Substitute and Forfeit Property
24 of Fresenius Kabi Oncology Limited, ECF No. 16.

25         On June 2, 2021, Fresenius Kabi Oncology Limited filed a Response to Motion of
26 the United States to Substitute and Forfeit Property, ECF No. 17.

27         On June 2, 2021, the United States filed a Reply to Fresenius Kabi Oncology’s
28 Response to Government’s Motion to Substitute and Forfeit, ECF No. 18.
            Case 2:21-cr-00020-JAD-BNW Document 23 Filed 08/11/21 Page 2 of 3



 1          On June 7, 2021, the Court entered the Substitution and Forfeiture Order of

 2   $20,000,000, ECF No. 19.

 3          This Court finds the United States published the notice of forfeiture in accordance

 4   with the law via the official government internet forfeiture site, www.forfeiture.gov,

 5   consecutively from June 10, 2021, through July 9, 2021, notifying all potential third parties

 6   of their right to petition the Court. Notice of Filing Proof of Publication Exhibits, ECF No.

 7   20-1, p. 5.

 8          This Court finds no petition was filed herein by or on behalf of any person or entity

 9   and the time for filing such petitions and claims has expired.

10          This Court finds no petitions are pending regarding the property named herein and

11   the time has expired for presenting such petitions.

12          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

13   all possessory rights, ownership rights, and all rights, titles, and interests in the property

14   hereinafter described are condemned, forfeited, and vested in the United States: $20,000,000

15   (property) and that the property will be applied toward the payment of the money judgment;

16   and

17          the forfeiture of the money judgment and the substitution and forfeiture of the

18   property is imposed pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim.

19   P. 32.2(c)(2); 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(7); 21

20   U.S.C. § 853(p); and 21 U.S.C. § 853(n)(7); that the money judgment is collected; and that

21   the property shall be disposed of according to law.

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

23   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

24   deposit, as well as any income derived as a result of the government’s management of any

25   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

26   disposed of according to law.

27   ///

28   ///
                                                      2
           Case 2:21-cr-00020-JAD-BNW Document 23 Filed 08/11/21 Page 3 of 3



 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 2   copies of this Order to all counsel of record and three certified copies to the United States

 3   Attorney’s Office, Attention Asset Forfeiture Unit.
            Dated: August
            DATED         11, 2021.
                    _____________________, 2021.
 4

 5

 6

 7                                               JENNIFER A. DORSEY
                                                 UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3
